IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-11417
                          Summary Calendar



BLAIR NICOLE MACKENZIE,

                                         Plaintiff-Appellant,

versus

TEXAS DEPARTMENT OF PUBLIC SAFETY ET AL.,

                                         Defendants,

AWILDA CARTAGENA, Sergeant,
                                         Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:98-CV-2216-G
                       --------------------
                          August 29, 2000

Before DAVIS, JONES, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Blair Nicole MacKenzie appeals the district court’s grant of

summary judgment to Sgt. Awilda Cartagena in her civil rights

suit arising from Cartagena’s taking of MacKenzie’s minor

daughter, Leigh, who had been reported as a missing child.

     MacKenzie challenges the district court’s discovery ruling

which limited MacKenzie’s access to the contents of a Texas

Department of Public Safety report.   MacKenzie wanted more than a


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 99-11417
                                  -2-

redacted copy of the report.    Our review of the issue reveals no

abuse of discretion by the district court in its discovery

ruling.   See HC Gun & Knife Shows, Inc. v. City of Houston, 201
F.3d 544, 549 (5th Cir. 2000).

     Based on our independent review of the summary-judgment

evidence and MacKenzie’s appellate arguments, we conclude that

the district court did not err in granting judgment for

Cartagena.   See Little v. Liquid Air Corp., 37 F.3d 1069, 1075

(5th Cir. 1994) (en banc).    We have not considered MacKenzie’s

references to evidence which she failed to bring before the

district court.    See United States v. Flores, 887 F.2d 543, 546

(5th Cir. 1989).

     The summary-judgment evidence demonstrated that Cartagena’s

investigation and subsequent removal of Leigh from MacKenzie’s

control complied with the Texas law concerning missing children

and that no constitutional violation occurred.    MacKenzie failed

to meet her summary-judgment burden as the nonmovant.     See

Little, 37 F.3d at 1075.   To the extent that MacKenzie questions

the constitutionality of the Texas law concerning missing

children, see TEX. CRIM. P. CODE ANN. arts. 62.002 - 62.009 (West

1997) (presently codified at arts. 63.001 - 63.022 (West Supp.

1999), MacKenzie brought suit against Cartagena for her actions.

Cartagena’s individual acts, which the summary-judgment evidence

established as in compliance with art. 62.009, were objectively

reasonable and thus, she was entitled to qualified immunity.       See

Wooley v. City of Baton Rouge, 211 F.3d 913, 918-19 (5th Cir.

2000) (explaining qualified immunity).
            No. 99-11417
                 -3-

AFFIRMED.